           Case 2:20-cv-00745-WB Document 41 Filed 07/28/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    DOUGLAS R. GROSSINGER,                                           CIVIL ACTION
                   Plaintiff,

                  v.

    BIJAN FARHANGUI,                                                 NO. 20-745
                  Defendant.


    BIJAN FARHANGUI,                                                 CIVIL ACTION
                  Plaintiff,

                  v.

    DOUGLAS R. GROSSINGER,                                           NO. 20-2002
                   Defendant.


                                                 ORDER

        AND NOW, this 28th day of July, 2020, upon consideration of Defendant’s Motion to

Dismiss and briefing in support thereof (ECF Nos. 28 & 33) and Plaintiff’s response thereto

(ECF No. 30), IT IS HEREBY ORDERED that Defendant’s Motion is GRANTED.1

Plaintiff’s Complaint is DISMISSED WITH PREJUDICE.

        The Clerk of Court SHALL CLOSE case No. 2:20-cv-00745.



                                                            BY THE COURT:


                                                            /s/Wendy Beetlestone, J.
                                                            _______________________________
                                                            WENDY BEETLESTONE, J.




1
  This Order also grants ECF No. 12 in Farhangui v. Grossinger, 2:20-cv-02002, which is Farhangui’s same Motion
to Dismiss docketed in a consolidated case.
